Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 7/11/22.  Claim(s) 2, 7, 8, 16, 17, 24, and 25 are cancelled.  Claim(s) 1, 3-6, 9-15, 18-23, and 26 are pending. Claim(s) 5, 10-15, and 18-23 has been withdrawn.  Claim(s) 1, 3, 4, 6, 9, and 26 are examined herein. 
Applicant's amendments to the claims have rendered the objections to the specification and the claims of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 
Applicant's arguments with respect to double patenting rejections of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 
Updated search and consideration have been performed, the amendments to the claims have precipitated new issues, the following new rejections will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (WO 2012/167122 A1; of record) in view of Jiang et al. (Aihua Jiang, Hua Gao, Mark R. Kelley, Xiaoxi Qiao, Inhibition of APE1/Ref-1 redox activity with APX3330 blocks retinal angiogenesis in vitro and in vivo, Vision Research 51 (2011) 93–100; of record).
The instant claims are generally drawn to a method of treating diabetic retinopathy (related to claim 9) comprising administering about 12.5-35 mg/kg of the compound shown below (related to claims 3 and 4), and further comprising administering an additional therapeutic agent such as an anti-VEGF treatment (related to claim 6).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kelley et al. discloses treatments for DNA damage disorders (see, for example, the title, abstract, and the whole document) comprising administering compounds such as E3330 (also known as APX3330; see, for example, the Figures, the Examples, and throughout the document) and compound 5 (i.e. the instant election; see, for example, pg. 32) administered in amounts of, e.g., 25 mg/kg (see, for example, pg. 30 lines 33-35) alone or in combination with other agents (see, for example, g. 30 line 33 to pg. 31 line 3).  Kelley et al. further discloses that compound 5 is significantly more effective than E3330 (see, for example, the examples on pp. 31-37).
Kelley et al. incorporates Jiang et al. by reference in its entirety (see, for example, pg. 41), and Jiang et al. discloses that the use of APX3330 blocks retinal angiogenesis in vitro and in vivo (i.e. inhibits ocular neovascularization; see, for example, the title, and throughout the document) which is useful for the treatment of diabetic retinopathy and related disorders (see, for example, the Introduction).  Jiang et al. further teaches that the use of anti-VEGF therapy represents among the most advanced anti-angiogenic treatments available (see, for example, the Introduction), and teaches the combined use of said anti-VEGF therapy with APX3330 (see, for example, the Results).
It would have been obvious to one of ordinary skill in the art to treat diabetic retinopathy with the instant compound because the prior art discloses all the claimed elements.
One of ordinary skill would have been motivated to treat diabetic retinopathy with the instantly claimed compound because Kelley et al. discloses that the instantly claimed compound has superior efficacy to E3330, and Jiang et al. teaches that APX3330 blocks retinal angiogenesis in vitro and in vivo and would be useful for the treatment of diabetic retinopathy.  One of ordinary skill would have applied the compounds of Kelley et al. to the indications incorporated therein, including diabetic retinopathy, during the routine experimentation and optimization of said methods of treatment and would have done so with a reasonable expectation of success.
One of ordinary skill would have used about 12.5-35 mg/kg because the prior art teaches the use of 25 mg/kg, and those of skill in the art understand that dosing is a result-effective variable that needs to be adjusted for the patient population and specific situation.  One of ordinary skill in the art would have adjusted the dosing, including to within 12.5-35 mg/kg, during the routine optimization of the dose, and would have done so with a reasonable expectation of success.
One of ordinary skill would have administered an anti-VEGF treatment with the compound shown above because Jiang et al. clearly discloses that anti-VEGF treatment is a premier approach, and that it can be beneficially combined with the class of compounds of the instant invention.  One of ordinary skill would have applied the teachings of Jiang et al. to the compounds of Kelley et al., and would have administered both the instant compound and an anti-VEGF treatment with a reasonable expectation of success in providing an improved treatment of diabetic retinopathy.  One of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
The Applicant argues “while compound 5 (i.e., APX2009) may have shown to be more effective than APX3330 in DNA damage disorders in the Kelley et al. reference, there is nothing to suggest that one skilled in the art would replace APX3330 in Jiang et al. with APX2009 or any of the other claimed inhibitors. More specifically, there is nothing to suggest that APX2009 would be as effective or more effective than APX3330 until Applicant's claimed invention … while APX2007, APX2009 and APX2032 all include the same core structure as APX3330, with minimal side change differences, these compounds all had different effects on CIPN. Moreover, even while APX2007 and APX2032 had similar side structures as compared to APX2009, they provided little to no effect at attenuating cisplatin-induced cell death in sensory neuronal cultures or attenuating a cisplatin-induced decrease in transmitter release from sensory neurons, while APX2009 had significant effects. Further, compound RN7-58, a closely structured analogue to APX3330, did not function at all as APX3330 when looking at the effects of Ref-1 redox function (see Exhibit B, submitted herewith). That is, in summary, while analogues of APX3330 share the core structure, it has been found that their respective functioning can be unpredictable.”
This is not found persuasive.  To show obviousness the absolute predictability of success is not required, and in the instant case the prior art clearly teaches that the instant compound was known to have superior properties to other known compounds that were believed to be useful for the instantly claimed method.
With respect to the evidence and discussion kindly provided by the Applicant, this is informative and useful but not sufficient to overcome the rejection of record.  Said discussion is edifying, but only reinforces what is generally known in the art, which is that the pharmaceutical arts are unpredictable.  This unpredictability is known and understood, and is why the pharmaceutical arts tolerate such a high degree of experimentation for a relatively low return of beneficial results; it is the status quo.  Thus, what is considered to be a reasonable expectation of success in said area is significantly lower than other, more predictable, areas (e.g. the mechanical arts).  Further, in the cited document(s), it is clear that the instant species of compound was seen as a premier entity that provided amongst the best results of the compounds assayed.  One of ordinary skill would have definitely recognized that the instantly claimed compound was a superior active agent to carry forwards in any new endeavors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 9, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,040,505 B2 in view of Kelley et al. (WO 2012/167122 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the inhibition of ocular neovascularization comprising administering an APE1/Ref-1 inhibitor such as the one shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patented claims are generally drawn to the treatment of angiogenic disorders such as diabetic retinopathy comprising administering the APE1/Ref-1 inhibitor shown below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Kelley et al. shows that the instant compound is superior to the APE1/Ref-1 inhibitor in the patent (see, for example, Kelley et al. examples on pp. 31-37, and it would have been obvious to substitute the superior inhibitor, thus making the instant claims obvious.  As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,040,505 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the inhibition of ocular neovascularization comprising administering an APE1/Ref-1 inhibitor.
The patent is generally drawn to compounds and compositions of formula I.  Looking to the patent for definition of the utility of said compounds, it is disclosed that they are APE1/Ref-1 inhibitors (see, for example, the abstract and the whole document) that can be used for the treatment of, for example, retinopathy (see, for example, column 2 lines 1-7 and column 111 lines 60-67).
Thus, the patent makes the instant claims obvious. 
With respect to the instant limitations drawn to the inhibiting ocular neovascularization, said limitations are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.  The patent discloses the administration of the same composition to the same patient population, therefore the mechanistic result would have necessarily followed.

Claims 1, 3, 4, 6, 9, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,877,936 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the inhibition of ocular neovascularization comprising administering an APE1/Ref-1 inhibitor such as the one shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The patent is generally drawn to methods for treating diseases responsive to Ape1 inhibition comprising administering the same family of compounds, exemplified by the same compound as the instant election, reproduced below.  Looking to the patent for definition of the methods, it is disclosed that they can be used for the treatment of, for example, retinopathy (see, for example, column 2 lines 3-13).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Thus, the patent makes the instant claims obvious. 
With respect to the instant limitations drawn to the inhibiting ocular neovascularization, said limitations are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.  The patent discloses the administration of the same composition to the same patient population, therefore the mechanistic result would have necessarily followed.

Claims 1, 3, 4, 6, 9, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/377,442 in view of Kelley et al. (WO 2012/167122 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the inhibition of ocular neovascularization comprising administering an APE1/Ref-1 inhibitor such as the one shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The copending claims are generally drawn to the treatment of angiogenic disorders such as diabetic retinopathy comprising administering the APE1 inhibitor 3-[(5-(2,3-dimethoxy-6-methyl-1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid.
Kelley et al. shows that the instant compound is superior to the APE1/Ref-1 inhibitor in the copending application (see, for example, Kelley et al. examples on pp. 31-37, and it would have been obvious to substitute the superior inhibitor, thus making the instant claims obvious.  As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”
With respect to the instant limitations drawn to the inhibiting ocular neovascularization, said limitations are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.  The patent discloses the administration of the same composition to the same patient population, therefore the mechanistic result would have necessarily followed.

Claims 1, 3, 4, 6, 9, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/026,671. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the inhibition of ocular neovascularization comprising administering an APE1/Ref-1 inhibitor such as the one shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The copending claims are generally drawn to the treatment of indications that anticipate the instant methods, e.g. choroidal neovascularization (CNV), retinopathy of prematurity (ROP), and ischemic retinopathy, comprising administering compounds that anticipate the instant claims including the instant election, e.g. APX2009.  Thus, the copending claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant argues the same as above in the 103 rejection, and this is not found persuasive for the reasons stated above.
The Applicant further argues that a terminal disclaimer has been filed for several patents, however there does not appear to be one on file, so the rejections are maintained.
The Applicant further argues that the remaining copending applications be held in abeyance.  The rejections are maintained.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 9, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “R3 and R6 are independently selected from the group consisting of =O, hydroxyl and alkoxy” and also recites “both R4 and R5 taken together form a substituted or unsubstituted napthoquinone”.
However, if R4 and R5 taken together form a napthoquinone, then it is requisite that R3 and R6 be =O.  Thus, it is unclear what is intended to be the scope of the compound using the two limitations in concert.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claims 1, 3, 4, 6, 9, and 26 are rejected for depending from a rejected base claim.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites a variety of moieties for C(=O)Y such as NMe, NEt, NCH3, NCH2CH3, NOMe, N-cPro, N-Et-Pip, N-cHexyl, E-NCH2CH2OMe, Z-NCH2CH2OMe, OH, etc.  The nitrogen center in question needs two substituents, so the absence of the second substituent renders the compound unclear, thus making the metes and bounds of the claim as a whole unclear.

Claim 26 recites a variety of moieties that lack antecedent basis based on the limitations imposed by claim 1.  For example, claim 26 recites R1 is CF3O (see, for example, on pg. 12), and additionally recites C(=O)Y is NMe, NEt, NCH3, NCH2CH3, NOMe, N-cPro, N-Et-Pip, N-cHexyl, NH2, E-NCH2CH2OMe, Z-NCH2CH2OMe, OH, etc.  The definition for Y in claim 1 has requirements for two substituting moieties, so limitations such as NMe don’t satisfy this, and it also does not allow for two hydrogen substituents so NH2 does not satisfy this.
  There is insufficient antecedent basis for these limitations in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 26 recites a variety of moieties that exceed the scope of the limitations imposed by claim 1.  For example, claim 26 recites R1 is CF3O (see, for example, on pg. 12), and additionally recites C(=O)Y is NMe, NEt, NCH3, NCH2CH3, NOMe, N-cPro, N-Et-Pip, N-cHexyl, NH2, E-NCH2CH2OMe, Z-NCH2CH2OMe, OH, etc.  The definition for Y in claim 1 has requirements for two substituting moieties, so limitations such as NMe don’t satisfy this, and it also does not allow for two hydrogen substituents so NH2 does not satisfy this.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s comment
The claims make use of the variable “R2” and also the variable “R2”.  While the Applicant is allowed to select variables as they see fit, for the sake of clarity the variables would be more readily distinguishable if they had a difference more significant than the apparent size of a numeral.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627